IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                               No. 77438-7-1
                          Respondent,
                                               DIVISION ONE
             V.

 KENNETH WAYNE MORSE,                          UNPUBLISHED OPINION

                         Appellant.           FILED: June 10, 2019


       SMITH, J. — Kenneth Morse appeals his conviction for rape of a child in

the third degree—domestic violence. He argues that the trial court erred by

preventing him from cross-examining the victim about a prior accusation of rape

and by overruling an objection to a passing reference to a prior investigation. He

also claims that the State committed prosecutorial misconduct during closing

argument. We affirm because (1) the trial court properly exercised its discretion,

(2) Morse failed to preserve his evidentiary claim, and (3) the State's closing

remarks were not improper.

                                      FACTS

       A.T.1 grew up being raised by her maternal grandmother, M.G., in the Tri-

Cities.2 A.T.'s mother, M.T., was unable to care for A.T. due to struggles with

substance abuse, homelessness, and incarcerations, while A.T.'s father,



      1 We use initials for the complaining witness, as well as for her mother and
grandmother, in order to protect their privacy.
      2 A.T. lived with M.G. from age 2 to 15.
No. 77438-7-1/2

Kenneth Morse, was not involved in the early part of her life. Morse visited A.T.

only once between the time she was five and nine years old.

       Around the age of nine, A.T. began spending more time with Morse at the

Burien home Morse shared with his girlfriend. M.G. arranged for A.T. to spend

spring and summer breaks with Morse. A.T. enjoyed visiting Morse. She looked

forward to spending time with Morse and felt that her time with him was "kind of

like a vacation." A.T. had always returned home happy after each visit with

Morse.

       During the spring break visit in April 2012, while Morse's girlfriend was

away from the house, Morse plied then 14-year-old A.T. with vodka and raped

her with a sex toy and with his penis. A.T. immediately told her best friend about

what Morse did to her. A.T. returned home to M.G.'s house a few days later and

never visited Morse again.

       A.T. barely spoke with Morse after she returned home. Approximately six

to nine months later, A.T. told M.G. that she "didn't want to have a relationship

with her dad anymore" because Morse had inappropriate sexual contact with her

during the April 2012 visit. A.T. asked M.G. not to tell anyone.

       On Easter 2013, A.T. told M.T. about what happened with Morse because

A.T. could no longer take "having that secret inside." Afterward, they contacted

the Richland Police Department about Morse's sexual abuse.

       In July 2013, then 16-year-old A.T. underwent a videotaped forensic child

interview in the Tr -Cities. During this interview, A.T. reported that two teenage

boys and an adult male sexually assaulted her when she was 6 years old. She




                                         2
No. 77438-7-1/3

never told anyone about this assault, and it went unreported. A.T. also disclosed

that in the winter of 2011-2012, she was raped by a stranger she had met at a

mall. A.T. told the forensic interviewer that she drank some alcohol with this

stranger, the stranger then "got really violent" and raped her. Although A.T. told

M.T. about this rape a few days later and went to the hospital, they did not report

the rape to law enforcement. A.T. also disclosed graphic details about the sexual

assault she suffered from Morse and gave the forensic interviewer a list of people

to whom she had disclosed this rape.3

       On July 28, 2015, based on A.T.'s allegations, the State charged Morse

with one count of rape of a child in the third degree—domestic violence. Morse

pleaded not guilty.

       Morse's defense theory at trial was that A.T. was not credible and she

fabricated the allegations due to the influence of M.T. In support of this theory,

Morse moved to introduce evidence that A.T. was sexually active at the time of

the alleged rape and evidence of A.T.'s prior allegations of sexual assault by

others.4 The trial court denied Morse's motion.

       During the nine-day trial, the State called a number of witnesses to testify,

including several law enforcement officers, M.T., M.G., the child forensic

interviewer, A.T., and Morse's girlfriend, Kimberly Waligorska.




        3 A.T. reportedly disclosed this sexual assault to several friends and her
boyfriend at the time.
        4 The State's case against Morse initially went to trial before a King County
jury in October 2016, but the jury could not reach a unanimous verdict and the
trial court declared a mistrial. The State's retrial against Morse commenced on
May 30, 2017.

                                         3
No. 77438-7-1/4

       M.G. testified that following the April 2012 visit with Morse, A.T. started

overeating, hiding food, cutting herself, isolating herself in her room, being

unhappy, and getting in trouble at school. M.G. also told the jury that she asked

A.T. to leave the house at age 14 because A.T. was "hanging with" the wrong

crowd and "doing drugs."

       M.T. testified that she did not want A.T. visiting Morse alone, felt the visits

were "against[her] wishes," and believed the visits were arranged "behind [her]

back." M.T. testified that A.T. became "very withdrawn" and "started messing up

at school" and refusing the gifts that Morse sent in the mail after the spring break

2012 visit. M.T. also testified about A.T. being "hysterical, crying, and emotional"

upon telling her about what happened with Morse and about taking A.T. to the

hospital and to see a detective.

       Detective Roy Shepherd, formerly with the Richland Police Department,

testified that it is not typical for a 16-year-old to be coached during an interview

and that usually "occurs with the smaller children." Detective Shepherd told the

jury that he did not notice "any signs of deception" during his interview with A.T.

       Mad Murstig, a forensic child interviewer with the Benton County

Prosecuting Attorney's Office, testified that she conducted a videorecorded

interview of A.T. in July 2013. Murstig explained that her interview with A.T.

lasted 45 minutes, including A.T. initially reading a prepared written statement

followed by 40 minutes of follow-up questions. Murstig also testified that A.T.

was "very cooperative" during the interview and did not show any "signs of

possible coaching."



                                          4
No. 77438-7-1/5

       In her testimony, then 19-year-old A.T. first explained to the jury how her

memories of the past, while negative, clearly stand out in her mind:

      Q.      How is your memory about events that happened five years ago?
      A.      I don't have a good memory about a lot of my life, so—
      Q.      And why is that, [A.T.]?
      A.      Urn, just a lot of things have happened.
      Q.      Are there some things, um, that stand out in your memory?
      A.      Yeah.
      Q.      What causes things to stand out in your memory?
      A.      Urn, I just remember a lot of the bad things, you know, nothing
      there was good things here and there, you know what I mean, but mostly
      just really bad stuff, I just tend not to ever forget.
      Q.      I want to ask you, is there something bad that happened to you
      during this spring break 2012 that you remember?
      A.      Yes.
      Q.      And how do you feel your memory is about that bad thing?
      A.      Um, it was pretty on point.

      When the State asked A.T. if she was aware of how sex worked before

spring break in 2012, A.T. told the jury "[u]m, I mean, yes and no, you know what

I mean." Then, in relevant part, A.T. described how she felt while Morse was

sexually assaulting her:

      Q.    Was he saying anything to you at that time?
      A.    Asking me if I liked it, you know,"How does it feel?"
      Q.    And did you ever answer?
      A.    Um, uh uh.
      Q.    Why    not?
      A.    I didn't know what to say. I didn't like it and I didn't know if he was
      gonna get mad at me. I didn't know what to say.
      Q.    And [A.T.], this may be very uncomfortable for you to answer, but
      how did it feel?
      A.    It was, urn — my body was aroused, but I was very
            uncomfortable. Very uncomfortable, you know.
      Q.    And why were you very uncomfortable?
      A.    I really didn't like how he was touching me. He was my
            father. It wasn't okay. I didn't really want to be like that with
            anybody anyway. I wasn't interested. That wasn't where my
            mind was at 14 years old.




                                         5
No. 77438-7-1/6

       A.T. further testified that as a result of this rape, she became unhappy,

very depressed, and started using methamphetamines to cope. A.T. told the jury

that despite M.G. asking her to leave the house and becoming "basically

homeless" at 16 years old, she would rather be homeless than to live with Morse:

"I could be sleeping on a park bench and I still wouldn't go there."

       Lastly, when the State asked A.T. about whether she was "making up" the

allegations against Morse, A.T. told the jury:

       No, I am not making this up. It's not something, you know—you
       know, you, as a child, or as, you know—everybody wants mom,
       everybody wants a dad, you know what I mean. It wasn't my
       choice not to have a dad, so there is no way that I would ever make
       this up. It's too painful. It's not something I want to go through.

       Morse did not testify at trial. During his cross-examination of A.T., Morse

elicited testimony about how old A.T. was when she started dating boys, about

her exposure to pornography before spring 2012, about how she was overweight

and bullied at school before spring 2012, and clarified how often A.T. drank

alcohol with him during the spring break 2012 visit. Additionally, Morse pointed

out various inconsistencies in A.T.'s prior description on the amount of alcohol

she drank prior to being assaulted by Morse, prior details contained in her initial

written statement, and prior descriptions of the sex toy Morse used on her.

Morse also pressed A.T. about her knowledge of sex, sexual intercourse, and

orgasms, to which A.T. explained:

       Yes,!did know what sexual intercourse was.

              . . . I didn't know exactly how everything worked. I didn't
       know how a woman has an orgasm, but I know when a man puts
       his area in another female's area, that is what sex is, and that's
       how you make a baby. I learned that when I was very young.


                                         6
No. 77438-7-1/7


       Morse also called several witnesses to rebut the State's argument that

A.T.'s behavioral changes were due to Morse's alleged sexual assault. Both

Waligorska and Morse's sister testified about observing scratches, cuts, and

burns on A.T.'s arms and legs, before spring break 2012, all of which were

indicative of destructive self-harm. Morse's niece testified that she saw A.T. on

the Friday or Saturday before Easter 2012 while sleeping over at Morse's house

and described A.T.'s demeanor as being "[n]ormal teenager" and did not notice

anything unusual about that night. Morse's niece also described A.T. as being

"heavyset" and weighed "[e]asily 200 or more" pounds at that time.

      On June 13, 2017, the jury convicted Morse as charged. Morse then

moved for a new trial, arguing that the trial court should have admitted evidence

of A.T.'s prior rape allegation and the prosecutor's closing argument amounted to

misconduct. The trial court denied Morse's motion. Morse appeals.

                                    ANALYSIS

                        Exclusion of Prior Rage Allegation

       Morse contends the trial court violated his constitutional right to confront

witnesses by precluding him from cross-examining A.T. about an unreported

allegation that she had been raped by a stranger in winter 2011-2012.

                                Standard of Review

       Every criminal defendant has the right to a fair trial and confront the

State's witnesses under both the Washington and United States constitutions.

WASH. CONST. art. 1, § 22; U.S. CONST. amend. VI; State v. Darden, 145 Wash. 2d
612, 620, 41 P.3d 1189 (2002). The right to confront includes the right to


                                         7
No. 77438-7-1/8

meaningfully cross-examine adverse witnesses to "test the[ir] perception,

memory and credibility." Darden, 145 Wash. 2d at 620. When a jury's decision to

believe or not believe a single witness is particularly important to the outcome of

the case, the witness's credibility "must be subject to close scrutiny." State v.

Roberts, 25 Wash. App. 830, 834, 611 P.2d 1297 (1980).

      "However, the right to cross-examine adverse witnesses is not absolute."

Darden, 145 Wash. 2d at 620 (citing Chambers v. Mississippi, 410 U.S. 284, 295,

93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973)). "Since cross-examination is at the

heart of the confrontation clause, it follows that the confrontation right is also not

absolute. The confrontation right and associated cross-examination are limited

by general considerations of relevance." Darden, 145 Wash. 2d at 621.

       We review alleged violations of the confrontation clause de novo. State v.

Koslowski, 166 Wash. 2d 409, 417, 209 P.3d 479 (2009). We review the decision to

exclude evidence, as well as the decision to grant a new trial, for abuse of

discretion. State v. Posey, 161 Wash. 2d 638, 648, 167 P.3d 560 (2007); State v.

Williams, 96 Wash. 2d 215, 222, 634 P.2d 868 (1981). The trial court's balancing of

the danger of prejudice against the probative value of the evidence is subject to

abuse of discretion that we will reverse "only if no reasonable person could take

the view adopted by the trial court." Posey, 161 Wash. 2d at 648. We review a trial

court's relevancy determinations for manifest abuse of discretion. State v.

Gregory, 158 Wash. 2d 759, 835, 147 P.3d 1201 (2006), overruled on other grounds

la State v. W.R., 181 Wash. 2d 757, 336 P.3d 1134 (2014). "A trial judge, not an




                                           8
No. 77438-7-1/9

appellate court, is in the best position to evaluate the dynamics of a jury trial and

therefore the prejudicial effect of a piece of evidence." Posey, 161 Wash. 2d at 648.

                                     Discussion

       Morse argues, given "that the State was asking the jurors to believe A.T.'s

testimony" that Morse had raped her, the evidence that A.T. had previously

accused others of rape "was relevant to show that such accusations from her are

not credible."5 The rape shield statute, however, precludes and deems

inadmissible evidence of the alleged victim's "past sexual behavior. . . on the

issue of credibility." RCW 9A.44.020(2). Yet, Morse acknowledges that he

intended to use evidence of A.T.'s prior rape allegation to impugn her credibility,

which is a purpose that the rape shield statute explicitly forbids.

       Even if we ignore the proper application of the rape shield statute to this

case and look at only whether A.T.'s prior rape allegations were relevant, as

Morse urges us to do, his argument still does not prevail.

       It is well-settled that evidence of a prior rape accusation is not relevant

unless the defendant can demonstrate that the accusation was false. State v.

Demos, 94 Wash. 2d 733, 736-37, 619 P.2d 968 (1980); State v. Harris, 97 Wn.

App. 865, 872, 989 P.2d 553(1999)("[E]vidence that a rape victim has accused

others is not relevant and, therefore, not admissible, unless the defendant can

demonstrate that the accusation was false."). The admissibility of past sexual



                 Morse also sought to examine A.T. on her prior sexual history,
       5 At trial,
arguing that such "evidence is necessary to rebut the impression that the graphic
nature of [A.T.'s] testimony will lead the jurors to conclude that [she] could only
have acquired such information based on the alleged sexual abuse by [Morse]."
However, Morse does not raise that argument on appeal.

                                         -9-
No. 77438-7-1/10

conduct is within the discretion of the trial court. State v. Hudlow, 99 Wash. 2d 1,

17-18, 659 P.2d 514 (1983).

        Morse contends that A.T. prior rape allegation is relevant because it

"would have suggested" either that she "falsified the prior incident" or "falsified

the prior incident and the one against her father." We disagree. A.T. being

raped by a stranger proves nothing about her credibility. Nor does the fact that

A.T. chose not to report being raped by a stranger to law enforcement mean that

her prior allegation is false.6 Morse failed to point to any evidence to suggest,

must less prove, that A.T. recanted or substantially modified her version of the

prior rape allegation.

       Because Morse did not establish that A.T. falsely accused the stranger of

raping her, the trial court did not abuse its discretion in excluding evidence which

had no tendency to prove anything in dispute and which would have been highly

prejudicial.




      6 For various reasons, many acts of rape and sexual assault go
unreported. The Washington Legislature highlighted this fact in adopting the
Sexual Assault Protection Order Act when it declared in pertinent part:
             Sexual assault is the most heinous crime against another
      person short of murder. Sexual assault inflicts humiliation,
      degradation, and terror on victims. According to the FBI, a woman
      is raped every six minutes in the United States. Rape is recognized
      as the most underreported crime; estimates suggest that only one
      in seven rapes is reported to authorities. Victims who do not report
      the crime still desire safety and protection from future interactions
      with the offender. Some cases in which the rape is reported are not
      prosecuted.
RCW 7.90.005 (emphasis added).

                                        -10-
No. 77438-7-1/11

                         Preservation of Evidentiary Claim

       Morse next argues that the trial court committed reversible error when it

admitted, over his objection, prejudicial evidence in violation of ER 404(b).7 As a

threshold matter, the State argues that Morse failed to preserve this claim of

error for appellate review.

                                Standard of Review

       An objection to the admission of evidence must generally be timely and

specific to preserve the issue for appeal. ER 103(a)(1); RAP 2.5(a); State v.

Gulov, 104 Wash. 2d 412, 422, 705 P.2d 1182(1985)("An objection which does not

specify the particular ground upon which it is based is insufficient to preserve the

question for appellate review."). This is so because a timely and specific

objection gives a trial court the chance to prevent or cure error "in time to avoid

unnecessary retrials." State v. Boast, 87 Wash. 2d 447, 451, 553 P.2d 1322(1976)

(quoting Haslund v. Seattle, 86 Wash. 2d 607, 614, 547 P.2d 1221 (1976)).

       Similarly, a party who objects to the admissibility of evidence on one

ground at trial typically may not raise a different ground on appeal. State v. Mak,

105 Wash. 2d 692, 718-19, 718 P.2d 407(1986)(general objection on relevance

grounds insufficient to preserve ER 404(b) past crimes issues for appeal),

re'ected in part on other prounds lay, State v. Hill, 123 Wash. 2d 641, 870 P.2d 313

(1994). However, "if the ground for objection is apparent from the context, the



       7 ER 404(b) provides: "Evidence    of other crimes, wrongs, or acts is not
admissible to prove the character of a person in order to show action in
conformity therewith. It may, however, be admissible for other purposes, such as
proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident."
No. 77438-7-1/12

objection is sufficient to preserve the issue." State v. Jones, 71 Wash. App. 798,

813, 863 P.2d 85(1993)(citing State v. Black, 109 Wash. 2d 336, 340, 745 P.2d 12

(1987)).

                                     Discussion

       During direct examination of a King County detective who received A.T.'s

case from the Richland Police Department, the State elicited testimony about the

lack of medical records for A.T. and the timeline of the police investigation into

Morse. When the State asked the detective to clarify when Morse allegedly

sexually assaulted A.T., the following colloquy occurred:

       Q.      And when was the alleged incident, urn, to have occurred?
       When—when was it alleged to have happened?
       A.      There was one report supposedly in 2011, and then another
       in the spring of 2012.
       Q.      Now, based on your training and—and experience, is it
       normal to have—
              [DEFENSE COUNSEL]: Your Honor, objection as to any
       prior investigation.
               THE COURT: Overruled. Go ahead.
       Q.      Based on your training and experience, is it normal to have
       medical records or medical exams, um, when there's been that
       much of a time, urn, lapse from the incident to the report?
       A.      The only time we would want a—a medical exam with that
       much a lapse, if it was a young child, just to make sure that
       everything was okay. But when there's someone that's older, we
       would not expect that.

There was no further reference at trial, by either the State or Morse, about any

2011 investigation.

       Though Morse now argues that the trial court should have sustained his

objection to the detective's passing reference to "one report supposedly in 2011"

on ER 404(b) grounds, he failed to specify the basis for his objection "to any prior

investigation" at trial. Moreover, the basis for Morse's objection at trial is not


                                        - 12-
No. 77438-7-1/13

apparent from the context. The detective's reference to a 2011 report was

unsolicited and ambiguous. The record shows that none of the other witnesses

who testified, before or after the detective, ever said anything about a 2011

investigation of Morse.

       For these reasons, we conclude that Morse's general objection to an

isolated and ambiguous comment is insufficient to preserve the issue of an

alleged ER 404(b) violation for appellate review.

       We would reach the same result even if Morse had properly preserved his

objection for appellate review. "'An evidentiary error which is not of constitutional

magnitude, such as erroneous admission of ER 404(b) evidence, requires

reversal only if the error, within reasonable probability, materially affected the

outcome." State v. Everybodvtalksabout, 145 Wash. 2d 456, 468-69, 39 P.3d 294

(2002)(quoting State v. Stenson, 132 Wash. 2d 668, 709, 940 P.2d 1239 (1997)).

"The error is harmless if the evidence is of minor significance compared to the

overall evidence as a whole." Evervbodvtalksabout, 145 Wash. 2d at 469. Here,

we are satisfied that the detective's vague passing reference to a supposed 2011

report, without any other witness testifying about a 2011 investigation, did not

materially affect the outcome. In light of the State's other evidence, and

specifically A.T.'s detailed testimony about how Morse raped her, any error in

admitting the challenged testimony was harmless.

                             Prosecutorial Misconduct

       Lastly, Morse argues that the State committed prosecutorial misconduct

during closing arguments and thereby violated his right to a fair trial.




                                        - 13-
No. 77438-7-1/14

                                Standard of Review

       To prevail on a claim of prosecutorial misconduct, a defendant must show

"'that the prosecutor's conduct was both improper and prejudicial in the context of

the entire record and the circumstances at trial." State v. Magers, 164 Wash. 2d
174, 191, 189 P.3d 126 (2008)(quoting State v. Hughes, 118 Wash. App. 713, 727,

77 P.3d 681 (2003)). We review a prosecutor's statements during closing

arguments in the context of the total argument, the issues in the case, the

evidence addressed in closing argument, and the jury instructions. State v.

Dhaliwal, 150 Wash. 2d 559, 578, 79 P.3d 432(2003).

       Where, as here, when a defendant fails to object to alleged prosecutorial

misconduct, he or she waives the issue unless the comment "was so flagrant and

ill intentioned that an instruction [from the trial court] could not have cured the

resulting prejudice." State v. Emery, 174 Wash. 2d 741, 760-61, 278 P.3d 653

(2012). In order to meet this heightened standard, a defendant must show that

"(1)'no curative instruction would have obviated any prejudicial effect on the jury'

and (2) the misconduct resulted in prejudice that tad a substantial likelihood of

affecting the jury verdict." Emery, 174 Wash. 2d at 761 (quoting State v.

Thorgerson, 172 Wash. 2d 438, 455, 258 P.3d 43(2011)).

                                     Discussion

       Morse contends the State improperly vouched8 for A.T.'s credibility when

the prosecutor stated:



       8 "Improper   vouching occurs when the prosecutor expresses a personal
belief in the veracity of a witness or indicates that evidence not presented at trial
supports the testimony of a witness." Thorgerson, 172 Wash. 2d at 443.

                                        - 14 -
No. 77438-7-1/15

      [T]hose feelings that you had when [A.T.] was on the stand, when
      she cried, when she told you, "I don't want to read what happened
      to me again. I don't want to talk about this anymore", those feelings
      you had are feelings of rings of truth. It's because you felt what she
       was saying to you was credible. You felt what she was saying to
      you was truthful. And because of that, you find[A.T.]- -[A.T.]
      credible. Now, I'd also ask you why not come up with a simpler lie
      if she's lying? Why throw in a porn? Why throw in a sex toy? Why
      throw in alcohol? Why throw in a weekend that just conveniently
       Kim was out of town, you know, that I have to make sure all my
      other stories line up? I've been on drugs, so I'm not gonna
      remember that well. Why not come up with a simpler lie? All right.
       Unfortunately, you can't control the truth, and all she's telling you is
      the truth of what happened to her.[9]

       Viewing the statement in the context of the total argument and the issues

in the case, we conclude that the prosecutor's statement was neither flagrant nor

ill intentioned. Throughout trial, Morse attacked A.T.'s credibility.10 In response

to Morse's credibility attack, the prosecutor talked about what the jury knew or

felt about A.T.'s credibility after listening to her testify. The prosecutor did not

make any explicit statements of personal opinion. State v. Brett, 126 Wash. 2d 136,

175, 892 P.2d 29(1995)("[P]rejudicial error will not be found unless it is 'clear

and unmistakable' that counsel is expressing a personal opinion.")(quoting State

v. Sargent, 40 Wash. App. 340, 344, 698 P.2d 598 1985)). Accordingly, the

prosecutor's statement was proper.

       Morse also argues that the prosecutor "improperly injected emotion" into

the State's closing argument by the following "narrative of contrasts":



       9 Morse claims the emphasized portion of the prosecutor's closing
improperly vouches for A.T.'s credibility.
       10 In his closing, Morse reemphasized his theory that A.T. fabricated
"these horrific allegations" against him, claimed that A.T.'s and her mother's
allegations "don't make sense," and argued he "should not pay the price for [A.T.]
being lost."

                                         -15-
No. 77438-7-1/16

              Many young girls have memories, good memories that they
      hold of their father, whether it's the first father/daughter dance,
      going to the movies to see things like Frozen or Despicable Me,
      having their—as they get older, holding their father's hand while
      they walk down the aisle and get married, having their father in the
      delivery room when their child is first born, or seeing their father
      hold that child for the first time. Many memories that many young
      women have about their father. But 19-year-old [A.T.] today has a
      different memory. A memory from when she was 14 years old and
      her father raped her.
             And instead of going to a movie such as Frozen or
      Despicable Me, the movie she remembers watching with her father
      deals with squirting, deals with porn, and deals with sex. She
      remembers—instead of that father/daughter dance, she remembers
      her father sticking a toy shaped like a penis inside of her. She
      remembers her father having her position herself on her knees so
      that he could enter her, and she remembers crying herself to sleep
      after experiencing this with her father. And because of this, the
      Defendant is charged with one count of rape of a child in the third
      degree with domestic violence.

      While the State has "wide latitude to argue reasonable inferences from the

facts concerning witness credibility," State v. Warren, 165 Wash. 2d 17, 30, 195

P.3d 940(2008)(holding State's closing argument that child rape victim's

testimony had a "'ring of truth" was not improper), a prosecutor must refrain from

appealing to the jury's passion or prejudice.11 State v. Belqrarde, 110 Wash. 2d
504, 507, 755 P.2d 174 (1988). Here, the prosecutor's remarks contrasting

memories that many girls have of their fathers with memories A.T. has of Morse

were not made in an effort to seek a conviction on the basis of fear and anger.




       11 "Arguments that courts characterize as improper appeals to passion or
prejudice include arguments intended to 'incite feelings of fear, anger, and a
desire for revenge' and arguments that are 'irrelevant, irrational, and
inflammatory. . . that prevent calm and dispassionate appraisal of the evidence."
State v. Elledqe, 144 Wash. 2d 62, 85, 26 P.3d 271 (2001)(alteration in original)
(quoting BENNETT L. GERSHMAN, TRIAL ERROR AND MISCONDUCT § 2-6(b)(2), at
171-72 (1997)).

                                      - 16-
No. 77438-7-1117

Rather, the prosecutor's comparison parroted A.T.'s testimony at trial about

"remember[ing] a lot of the bad things" in her past, every child wanting to have a

mom and dad, and her not having a "choice not to have a dad." Morse fails to

demonstrate that the prosecutor's argument was improper.

       We affirm.




WE CONCUR:
                                          0/kw/Ng/
  el&I"'•                              Q-61--tAvev,r




                                       - 17-